     Case 21-03839                  Doc 6          Filed 03/25/21 Entered 03/25/21 13:31:01                                       Desc Main
                                                      Document    Page 1 of 6
B2030 (Form 2030) (12/15)




                                     United States Bankruptcy Court
                                        /PSUIFSO
                                       _______________               *MMJOPJT
                                                       District Of _______________


In re      "113FBMUZ--$
                                                                                                           
                                                                                            Case No. ___________________

Debtor                                                                                                
                                                                                            Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:
                                                                                                               )PVSMZ3BUF
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                               QMVTGJMJOHGFFTPG 
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                                4FFBUUBDIFESFQSFTFOUBUJPOBHSFFNFOU
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

                                               Y                                3PHFS1BUF
                Debtor                             Other (specify)

3.   The source of compensation to be paid to me is:

            X
                Debtor                             Other (specify)

           X
4.           I have not agreed to share the above-disclosed compensation with any other person unless they are
          members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a other person or persons who are not
          members or associates of my law firm. A copy of the agreement, together with a list of the names of the
          people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
          file a petition in bankruptcy;

     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
          hearings thereof;
     Case 21-03839             Doc 6       Filed 03/25/21 Entered 03/25/21 13:31:01                           Desc Main
                                              Document    Page 2 of 6
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]

          4FFBUUBDIFESFQSFTFOUBUJPOBHSFFNFOU




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:


          4FFBUUBDIFESFQSFTFOUBUJPOBHSFFNFOU




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.
                                         T,FOOFUI".JDIBFMT+S &TR "3%$
           ______________________
           Date                                     Signature of Attorney
                                           #BVDI.JDIBFMT --$ 8+BDLTPO#MWE 4UF $IJDBHP *-
                                                    Name of law firm
       Case 21-03839       Doc 6    Filed 03/25/21 Entered 03/25/21 13:31:01     Desc Main
                                       Document    Page 3 of 6




 53 W. Jackson Boulevard, Suite 1115, Chicago, IL 60604
 Tel: (312) 588-5000        Fax: (312) 427-5709
 bmlawllc.com
Sender’s email: kmichaels@bmlawllc.com


                                                           March 23, 2021


     APP Realty, LLC                                      APP Realty, LLC
     c/o Paras Sharma, Manager                            c/o Pankaj Patel
     4158 Cardinal Ct.                                    2847 Crimson Court
     Northbrook, IL 60062                                 Northbrook, IL 60062
     Email: parissharma68@yahoo.com

                                   Representation Agreement


    Dear Messrs. Sharma and Patel:
            This letter describes the terms on which the law firm of Bauch & Michaels,
    LLC has agreed to act as local counsel regarding APP Realty, LLC’s filing of a Chapter
    11 bankruptcy case in the United States Bankruptcy Court for the Northern District
    of Illinois.
           Court Approval of Employment and Fees and Disbursements.
    Immediately upon the commencement of the Chapter 11 cases, the Debtors will apply
    to the Bankruptcy Court to approve our employment. We will periodically apply to
    the Bankruptcy Court for interim compensation and reimbursement. Under the
    Bankruptcy Code our compensation and reimbursement is subject to the approval of
    the Bankruptcy Court. You agree to cooperate with us in reviewing and approving
    our fee applications.

           Retainer. It is our policy to require an “Advance Payment Retainer”
    concerning all of our representations. We will require an initial retainer of $5,000,
    plus $1,717.00 in filing fees (for a total of $6,717.00), which will be credited against
    our fees and disbursements as they are billed.

           An advance payment retainer is a present payment to an attorney in exchange
    for the commitment to provide legal services in the future. Unlike a security retainer
    which is a deposit intended to secure payment of fees for future services, an advance
    payment retainer will become our property immediately upon payment. The advance
    payment retainer will be deposited into our general operating account and will
  Case 21-03839     Doc 6 Filed 03/25/21 Entered 03/25/21 13:31:01          Desc Main
                             Document    Page 4 of 6
Representation Agreement, March 23, 2021, page 2.



credited against our fees and expenses as they are provided and incurred. You have
the option of requesting a security retainer, but we generally do not accept
representations under security retainers and would decline representation in this
case if you were to insist on a security retainer. We do not accept security retainers
because of the limitations on the use of the retainer, the related accounting burdens
and the risk that the retainer could be the subject of a claim by your creditors. The
specific purpose of the advance retainer is to provide us with a level of comfort that
we will be paid for at least our initial services and to ensure that we could continue
to represent you and not be forced to withdraw in the event that payment for our
services is questioned.

       Fees. The principal basis for determining the amount of our fees for our
services to you will be the time spent by our professionals multiplied by their
respective normal hourly billing rates. There are other factors that we may use in
determining the fees to be charged. These factors include: the nature, novelty, and
difficulty of the question involved; the skills required to perform the services properly;
the peculiar demands upon the firm; the practice of other firms performing similar
services; the size of the matter; the results obtained; and the time limitations
imposed. Our current normal rates for lawyers range from $240.00 to $400.00 per
hour; the hourly rate for a paralegal is lower. These rates are adjusted from time to
time, usually once a year in December. The current hourly rates of the lawyers whom
we now anticipate may render services on your behalf are Paul M. Bauch, $400.00;
Carolina Y. Sales, $275.00; Kenneth A. Michaels Jr., $375.00; and Anthony R. O’Neill
(of counsel), $400.00. The current hourly rate for our paralegal is $175.00 per hour.
It may be necessary for us to use other lawyers in the course of our representation.
In this regard, we will recommend lawyers and assist you in negotiating separate
retention agreements with those lawyers. If our attorneys are required to travel in
the course of representation, you will be charged for their travel at the attorney’s
hourly rate. However, you will not be charged for travel time to the extent that work
is being performed on other matters.

        Disbursements. You will be responsible for reimbursing us for our out-of-
pocket expenses incurred on your behalf. These may include, without limitation,
travel, voluminous photocopying, computerized legal research, delivery services,
filing fees, court costs, court reporting, and transcripts and other incidental expenses,
such as secretarial overtime incurred due to your specific time constraints.

      Billing. Our statements, which are generally rendered monthly, are payable
upon receipt and prompt payment is a requirement for our continued representation.
We reserve the right to charge a late payment fee at the rate of 1% per month (12%
annual percentage rate) on any statement not paid within 30 days of its date. You
will also be responsible for reimbursing us for any collection costs, including
attorneys' fees, incurred in collecting amounts you owe to us.
  Case 21-03839     Doc 6 Filed 03/25/21 Entered 03/25/21 13:31:01       Desc Main
                             Document    Page 5 of 6
Representation Agreement, March 23, 2021, page 3.



      Termination of Representation. You may terminate our representation at
any time. We may terminate our representation of you for any reason consistent with
the rules of professional responsibility upon motion to the bankruptcy court,
including nonpayment of fees or a delay of more than ten days in the payment of any
required retainer. In either case, you will remain obligated to pay all fees and
disbursements accrued to the date of termination and any fees and disbursements
accrued or incurred in effecting the termination. In the event of any termination of
our representation, (i) you acknowledge our right to retain all files and other
documents relating to matters as to which we are then or have previously represented
you as a lien pending our receipt of payment in full for our services and
disbursements, and (ii) we agree to promptly return to you an amount equal to that
portion of the Advance Payment Retainer in excess of the fees and disbursements due
and owing at the time we terminate our representation of you. If we terminate
representation while a judicial proceeding is pending, we will need to file a motion to
withdraw in the public record. By this agreement, you agree to accept service of such
motion by email with a copy mailed by first class postal delivery.

       Other Clients. Since we represent many other clients, it is possible that one
or more of our present or future clients will have a dispute with you during the time
that we are representing you. Accordingly, we may request from time to time after
disclosure to you that you consent to our continuing to represent or undertaking in
the future to represent any client in any matter that is not substantially related to
our work for you, even if the interests of the other client in that matter are directly
adverse to you. As a condition of our representation of you, you agree that you will
not unreasonably withhold your consent to such representation. Further, you agree
that if you do withhold your consent, we may resign from our representation of you
(consistent with the rules of professional responsibility) and after such resignation
we may represent the other client. We agree, however, that your prospective consent
to conflicting representation, or to our representation of the other client after
resignation from representation of you, contained in the preceding two sentences
shall not apply in any instance where as the result of our representation of you we
have obtained sensitive, proprietary or other confidential information of a non-public
nature that, if known to the other client, could be used in the other matter by the
other client to your material disadvantage.

       Interest on Client Funds. In the event at any time in the future that any
funds are required to be deposited in a our firm’s client funds trust account, which is
a separate and distinct account maintained by our firm, you should be aware that
pursuant to applicable Illinois law, any and all interest earned on such funds must
be paid directly by the bank to the Illinois Supreme Court. Neither our firm nor you
will receive any of this interest income.

      We are looking forward to working with you. We appreciate your confidence in
entrusting your representation to us.
Case 21-03839   Doc 6   Filed 03/25/21 Entered 03/25/21 13:31:01   Desc Main
                           Document    Page 6 of 6
